Citation Nr: 1421823	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991, from December 1992 to June 1996, and from January 2005 to October 2005, with additional time served in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the claims for additional development in June 2010. 

The claim was previously before the Board in June 2012, at which time it denied the Veteran's claim.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded for a failure to provide adequate reasons and bases for the decision in September 2013.  The claim is once again before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals copies of VA outpatient treatment records dated May 2008 to June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a new VA examination.

In in its September 2013 decision, the Court found that the Board erroneously relied on the opinion of a November 2010 VA examination in providing its reasons and bases for denial of service connection for a bilateral knee disability.  In particular, the Court noted that, while the November 2010 VA examiner found that the earliest indication of treatment for a knee condition occurred in 2007, post-service, there was actually medical evidence in the claims file showing in-service treatment for complaints of knee pain in May 2005 stemming from an April 2005 injury.  Because the VA examiner's ultimate rationale for a negative finding of a nexus between the Veteran's currently diagnosed bilateral patellofemoral pain syndrome and his allegations of in-service knee pain was based upon the absence of medical evidence showing in-service complaints or treatment, such findings are found to inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In light of the medical evidence showing in-service treatment of knee complaints in May 2005, the Board finds that the Veteran should be afforded a new VA examination in order to provide an adequate opinion of any possible nexus, particularly because such prior negative opinion was premised upon the lack of such evidence.  The examiner must reference the May 2005 service treatment records and include a discussion of such in reaching the ultimate opinion.  The Veteran's lay statements regarding his in-service injury should be considered credible and given due consideration as well.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a bilateral knee disorder.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should be documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA orthopedic examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's bilateral knees.  Then, the examiner is asked to provide an opinion addressing the following question: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the knees had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include an injury during April 2005 as reported in the May 2005 service treatment records?  
 
In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he injured his knees in service and consider such statements credible for the purpose of the examination.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



